8. Commission White Paper: "Adapting to climate change: Towards a European framework for action" (
Mr President, ladies and gentlemen, climate change is a real threat that we must be ready to face despite the varying impact it will have on our countries. The degradation of ecosystems will cause a severe blow to the health of our economies and of European citizens. We have already in the past called for climate diplomacy and justice: now we have to build it, speaking with a single voice.
I am convinced that the European Union must maintain the lead in the battle against climate change and that any delay in implementing that action will increase environmental, social and economic costs out of all proportion. We must first of all recognise the central role of local and regional authorities and the need to work with them to coordinate environmental and economic innovation facilitated by technological progress.
By adopting the White Paper, we call on the Commission and Member States to promote public-private partnerships to help finance all of the initiatives tied to the adaptation policies. Each square metre of our territory has to be cared for to preserve the soil and retain water so as to prevent erosion and to supply the aquifers, including through direct reinjection of surface waters. In order for adaptation to be possible, a systemic approach which includes renewable energies will be necessary.
I would like to warmly thank all of my colleagues who contributed to the success of this report.
(Applause)